UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-2303



J. W. CLEMMER,

                                              Defendant - Appellant,

          versus


MICHAEL A. SCOTT,

                                               Plaintiff - Appellee,

          and


NORFOLK SOUTHERN CORPORATION; DAVID R. GOODE;
STEPHEN CRAIG TOBIAS; JON L. MANETTA; DONALD
W. MAYBERRY; WILLIAM E. HONEYCUTT; LEWIS D.
HALE; TIMOTHY A. HEILIG; C. D. VITTUR; D. D.
GRAAB; A. L. LUTTRELL; JERRY R. GRAY; W. F.
HENLEY; J. E. PAIR; LANDMARK COMMUNICATIONS,
INCORPORATED,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-97-522-2)


Submitted:   April 20, 1999                 Decided:   April 30, 1999


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Samuel Johnson Webster, Heather Ann Mullen, David Nash Payne,
WILLIAMS, KELLY & GREER, Norfolk, Virginia, for Appellant. Michael
A. Scott, Virginia Beach, Virginia, Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant Jerry W. Clemmer appeals from the district court’s

order allowing Appellee Michael A. Scott to file an untimely notice

of appeal.    Because we have decided the underlying appeal on the

merits, see Scott v. Norfolk Southern Corp., No. 98-1098 (4th Cir.

Jan. 15, 1999) (unpublished), we dismiss this appeal as moot.   We

dispense with oral argument because the facts and legal contentions

are adequately set forth in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2